DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendment filed on 21 January 2021 is not entered.
The supplemental claim amendment filed on 26 January 2021 is entered, leaving claims 2-5, 8-10, 13, and 16-21 pending.

Allowable Subject Matter
The pending claims as amended on 26 January 2021 are allowed.
The following is an examiner’s statement of reasons for allowance: While it is generally known to manufacture a triaxial scrim comprising intersecting fibers in a configuration resembling what is presently claimed, and while it is generally known to embed such a scrim into viscous material and then harden the viscous material onto such a scrim, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby this embedding and hardening take place on a scrim having the claimed first, second, and third sets of continuous fibers, having the claimed range of simple intersections, having the claimed fiber spacing and orientation, and having the claimed opening shape, with the fibers of each of the first, second, and third sets of fibers being mineral fibers, and whereby prior to the claimed embedding, the fibers of each of the first, second, and third sets of fibers of the claimed scrim are coated and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742